 



Exhibit 10.31

             

  Golfsmith International, Inc.-

  PH 512 837-8810 Administration   FAX 512 837-1019 Administration

  Golfsmith International, L.P.

  PH 512 837-8810 Purchasing   FAX 512 837-9347 Purchasing

      PH 512 837-4810 Sales   FAX 512 837-1245 Sales
(GOLFSMITH LOGO) [d23511d2351103.gif]
 
11000 North IH-35
Austin, Texas 78753-3195
www.golfsmith.com        

March 29, 2005

Mr. Carl Paul
11000 North IH-35
Austin, Texas 78753



Re:  First Amendment to Carl F. Paul Employment Agreement with Golfsmith
International, Inc.

Dear Mr. Paul:

     We refer to that certain Employment Agreement (the “Agreement”), dated as
of October 15, 2002, between you and Golfsmith International, Inc. (the
“Company”) whereby you have been retained by the Company to act as a senior
adviser to the Company’s Golf Club Components Division on an “as needed” basis.

     The first sentence of Section 4(a) of the Agreement shall be amended to
read as follows:

     “Executive’s annual salary shall be $26,000, which may be reviewed and
increased at the discretion of the Board of Directors of the Company or any
committee authorized by the Board of Directors of the Company duly authorized to
take such action.”

     This amendment to the Agreement shall be deemed effective as of November 2,
2003. This letter agreement shall be governed by Texas law without reference to
the choice of law principles thereof.

     If the foregoing is acceptable to you, please execute this letter agreement
in the space below, at which time this instrument will constitute a binding
agreement among us.

     Very truly yours,

                  GOLFSMITH INTERNATIONAL, INC.    
 
           

  By:        /s/ Virginia Bunte    

                Name: Virginia Bunte         Title: Treasurer and Chief
Financial Officer    

AGREED AND ACCEPTED:

             
By:
      /s/ Carl F. Paul              

      Name: Carl F. Paul    

